Citation Nr: 0603608	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-35 470	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to a disability rating in excess of 30 percent 
for retinal detachment of the right eye.

Entitlement to a disability rating in excess of 20 percent 
for residuals of shell fragment wounds to the left arm.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945; June 1946 to June 1949, and August 1949 to 
December 1952.  He was awarded the Combat Infantry Badge, the 
Purple Heart, and the Silver Star in connection with his 
first period of active duty in the European theater during 
World War II.

The veteran presented sworn testimony in support of his 
claims during a hearing on appeal held before the undersigned 
Veterans Law Judge in December 2005.  A motion to advance the 
veteran's appeal on the Board's docket was granted in January 
2006.  Therefore all effort will be taken to treat the appeal 
expeditiously.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Right eye retinal detachment is manifested by complete 
blindness and the absence of light perception.  


CONCLUSION OF LAW

A disability rating in excess of 30 percent for retinal 
detachment of the right eye is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75, 4.84a, 
Diagnostic Codes 6006, 6070 (2005).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 
5126 (West 2002)] redefined VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The VCAA requires the VA to notify a veteran of any evidence 
that is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121. 

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided prior to appellate 
review, and there has been a complete review of all the 
evidence without prejudice to the veteran.  

In this case, following receipt of the veteran's claim in 
August 2003, by correspondence of September 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence pertaining to his claim.  
He was provided with a second such letter in February 2004.

The veteran and his representative were also provided with a 
copies of the appealed rating decision and the April 2005 
Statement of the Case (SOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding the 
veteran's claim.  By way of these documents, they were also 
specifically informed of the cumulative evidence already 
provided to the VA, or obtained by VA on the veteran's 
behalf.  Additionally, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records and recent VA medical 
records.  He was provided with VA medical examinations for 
purposes of determining the current impairment resulting from 
his service-connected disabilities.  He presented sworn 
testimony in support of his claims during the December 2005 
hearing on appeal.

Thus, the veteran has received the notice and assistance 
contemplated by law, and adjudication of his claims for 
entitlement to increased disability ratings poses no risk of 
prejudice to him.  See Mayfield, supra; Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion, and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claim).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Entitlement to a disability rating in excess of 30 percent 
for retinal detachment of the right eye.

Review of the veteran's service medical records shows that he 
suffered a shrapnel injury to the right eye during his first 
period of service.  The shell fragment was surgically removed 
from the eye and the injury resolved without sequelae, 
however.  In 1950, he suffered a nearly complete detachment 
of the right retina.  His physicians at the time attributed 
the detachment to residuals of the earlier shell fragment 
wound.  Surgery to reattach the retina was performed at 
Walter Reed Hospital in July 1950, but was unsuccessful.  The 
veteran has had essentially no sight in the right eye since 
that time.  Service connection was granted following his 
discharge from service in 1952 and a 30 percent disability 
rating has been in effect since that time.  

Recent VA treatment reports reflect that the veteran is 
followed by VA optometrists for his glasses prescription, for 
possible glaucoma, and for the development of bilateral 
cataracts.  The cataract in his left eye had not affected his 
vision as of 2002 and 2003, the dates of the available 
records.  These records reflect corrected visual acuity in 
his left eye of 20/20.  He has no vision or light perception 
in his right eye. 

The report of a November 2003 VA examination for purposes of 
compensation reflects this data.  The veteran had no light 
perception in his right eye.  He had corrected distant vision 
of 20/20 in the left eye.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating.  38 C.F.R. § 4.75.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  However, the veteran is not 
service-connected for any disability of the left eye, and, 
since he is not blind in that eye, the left eye is considered 
normal for rating purposes.  See 38 C.F.R. §§ 3.383(a), 4.14.  
 
Under Diagnostic Code 6008, the veteran's service-connected 
retinal detachment, right eye, is rated based on factors 
including impairment of visual acuity or field loss.  
Concerning visual acuity, under Diagnostic Code 6070, a 
30 percent rating is warranted for blindness in the service-
connected eye and normal vision in the nonservice-connected 
eye.  As explained above, the veteran's nonservice-connected 
left eye must be considered normal for rating purposes.  With 
respect to visual field loss, the highest disability rating 
available for a single service-connected eye is 30 percent, 
for visual concentric contraction to five degrees, as 
provided by Diagnostic Code 6080.  Thus, a schedular rating 
higher than 30 percent for total blindness of the right eye 
is unavailable under the governing criteria.

We note, however, that the veteran also receives special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) for loss of use or 
blindness of one eye.  No higher award of special monthly 
compensation is provided absent visual restriction in the 
other eye.  

Thus, the veteran is receiving the highest disability rating 
provided by law for the absence of vision in one eye.  The RO 
has properly calculated the level of impairment and assigned 
the appropriate disability rating for the veteran's service-
connected right eye retinal detachment.  The preponderance of 
the evidence is against the claim for a higher disability 
rating and the veteran's appeal must be denied.

The Board observes, however, that when a veteran has suffered 
blindness in one eye as a result of a service-connected 
disability and blindness in the other eye as a result of a 
non-service-connected disability not the result of his own 
willful misconduct, compensation is payable as if the 
combination of disabilities were the result of the service-
connected disability.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  
If the unfortunate circumstance should arise that the veteran 
suffers blindness in his left eye as well, he is advised to 
apply for an increased disability rating and increased 
special monthly compensation rating at that time.


ORDER

A disability rating in excess of 30 percent for retinal 
detachment of the right eye is denied.


REMAND

PTSD

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders-IV, 2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and 3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In this case, review of the veteran's medical records shows 
no current diagnosis of PTSD.  He reports that his 
symptomatology consists of nightmares about WWII, and it does 
not appear that he has sought medical treatment for PTSD 
symptoms or indeed, any mental health issues.  Thus, the 
first two requirements for a grant of service connection for 
PTSD have not been met at this time.

The veteran's military record establishes conclusively that 
he was a squad leader and platoon sergeant with an infantry 
regiment in France, Belgium, Luxembourg, and Germany.  He was 
in charge of training and personal welfare as well as the 
tactical direction in combat of a platoon of forty-five 
enlisted men.  He led combat and reconnaissance patrols 
behind the enemy lines, penetrating as deep as five miles and 
remaining for five and one half days.  Furthermore, as noted 
above, he is the recipient of the Combat Infantry Badge, the 
Purple Heart, and the Silver Star, among others.  As he 
testified during the hearing on appeal that his experiences 
during WWII continue to haunt him to this day, the Board 
finds that the third requirement set forth in 38 C.F.R. 
§ 3.304(f) is fully satisfied. 

Therefore, for a grant of service connection to be warranted, 
the evidence would have to show a diagnosis of PTSD and a 
nexus between the confirmed stressor events and the 
diagnosis.  The Board is of the opinion that further 
evidentiary development is warranted in these areas.  

In connection with his claim for entitlement to service 
connection for PTSD, the veteran requested that the RO obtain 
"all of my medical treatment records from the BVAMC 
[Birmingham VA Medical Center] to assist with my claim for 
PTSD."  Although the RO obtained records reflecting the 
veteran's medical treatment over the previous year, 2002 to 
2003, nothing in these records could be interpreted as 
showing treatment for PTSD or any mental health issues.  
During one of his VA compensation examinations, the veteran 
reported that he receives medical care mainly from the VA 
Clinic in Gadsden.  Some of the treatment records obtained by 
the RO appear to have been generated in Gadsden, but again, 
only cover a brief period of time and do not reflect 
treatment for PTSD.  During the hearing on appeal, the 
veteran stated that he does not seek medical care for PTSD; 
however, this statement conflicts with his earlier written 
statement that medical records from BVAMC would assist with 
his claim.  

Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board is of the 
opinion that the duty to assist the veteran in fully 
developing his claim requires another attempt to determine 
whether the veteran has ever received mental health treatment 
or social work services from the VA, and if so, to obtain 
records reflecting this treatment.  Therefore, upon remand, 
records reflecting mental health treatment or social work 
services should be sought from both the Gadsden Clinic and 
the Birmingham Medical Center, reflecting the entire time 
period that the veteran has been involved in the VA medical 
system until the present.  

The veteran underwent a VA psychiatric examination for 
purposes of compensation in October 2003.  Following review 
of the veteran's claims file and the clinical examination, 
the examiner declined to render any psychiatric diagnosis.  
The veteran criticized the examination in his notice of 
disagreement, saying that the examination itself had only 
lasted five minutes.

Review of the medical records in the file reveals several 
instances where the veteran is described by clinical care 
providers as a "poor historian."  Indeed, review of the 
hearing transcript reflects that he tended to jump from topic 
to topic rather abruptly in his course of speaking.  In light 
of these concerns, another examination should be scheduled, 
under circumstances where there is no significant time 
constraint, so that the examiner can reach a fully informed 
opinion as to the state of the veteran's mental health.  




Shell fragment wounds, left arm

Review of the veteran's service medical records shows that he 
was wounded in action in December 1944 when he sustained 
shell fragment wounds to his left arm, left chest wall, his 
scalp, and both thighs.  The wounds were debrided and treated 
with sulfa.  Upon his discharge examination in December 1945, 
the examining physician noted that his residual disability at 
that time included moderate atrophy of the thenar eminence 
and abductor pollicis brevis, left, and hypesthesia of the 
forearm, left third finger and radial aspect of the left 
fourth finger.  Additionally, the left arm was weaker than 
the right and his left grip was weaker.  The diagnostic 
impression at that time was of partial paralysis of the motor 
branches of left median and cutaneous sensory branches of the 
left median and ulnar nerves.  

Review of subsequent service records reflects that he was 
deemed fit to re-enlist in service upon two subsequent 
occasions.  The report of his final discharge examination in 
December 1952 reflects only the presence of two small scars 
on the left upper arm; no other disability or impairment 
related to the shell fragment wounds is noted.  

The report of a March 1953 VA examination for purposes of 
compensation reflects large irregular depressed scars from a 
through-and-through shell fragment wound of the left arm.  
The entrance scar was about five inches below the tip of the 
left shoulder.  The exit scar was about six inches below the 
anterior axillary fold on the inner surface of the lower 
third of the left arm.  There was moderate loss of muscle 
tissue which "definitely weakens the left arm."  Upon 
neurological examination, mild paresthesias of the left three 
middle fingers were noted.  Deep tendon reflexes were 
satisfactory and there was good motor function of the left 
radial, ulnar and median nerves.  The examiner recommended 
that the left upper extremity be re-examined in six months, 
however, it does not appear that such an examination was 
performed.  

The next medical evidence of record pertaining to the shell 
fragment wound residuals is the report of a VA outpatient 
treatment visit in December 1990.  The veteran complained of 
occasional pain in the left forearm.  Upon examination, the 
physician noted that the veteran appeared to use the left arm 
well.  He displayed range of left elbow motion from 0 to 120 
degrees and had good mobility of the left hand and fingers. 

Outpatient treatment reports dated in 2002 and 2003 do not 
contain any reference to the veteran's shell fragment wound 
residuals or left arm functioning.  

The veteran underwent a VA examination in October 2003.  The 
veteran noted that his left arm and fingers hurt and are 
worse with activity.  He had morning stiffness and occasional 
numbness in his left index finger, middle finger, and thumb.  
He drops things because he has difficulty holding onto 
things.  He reported having numbness since the injury.  He 
reported also that the pain and weakness have worsened 
recently.  Upon examination, a 2 X 2cm depressed, non-tender 
scar was noted about the elbow anteriorly on the medial 
aspect of the left upper arm.  Another non-tender curvilinear 
scar about 8cm long, over the anterior aspect of the upper 
forearm was noted.  Movement of the elbow was pain-free.  
Sensation was diminished over the left middle finger, index 
finger and thumb, as well as on the lateral and medial aspect 
of the left forearm.  The examiner also noted significant 
osteoarthritic changes in the veteran's hands, with bilateral 
Dupuytren's contractures.  The examiner attributed the 
veteran's tendency to drop things and difficulty holding 
things to the osteoarthritis. 

Review of the October 2003 examination report reveals several 
deficiencies as pertain to rating his disability.  The 
examiner does not identify which muscles are involved in the 
current impairment, and does not identify whether the veteran 
has demonstrable weakness in the affected muscles of the left 
arm as compared with the right arm.  Additionally, the 
examiner did not specify whether the veteran is right or left 
hand dominant.  Upon remand, the veteran should be provided 
with another examination to identify all current impairment 
resulting from the shell fragment wound and to provide 
adequate information for an accurate rating to be based upon.  

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329. 

The provisions of 38 C.F.R. § 4.55 require that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  For rating purposes, 
the skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.

A through-and-through injury with muscle damage, such as the 
veteran's injury, shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56.   

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History includes 
service department records or other evidence of in-service 
treatment for the wound and a record of a consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).  Diagnostic Code 5305 
provides a 10 percent disability rating for moderate 
impairment of Muscle Group V for either the dominant or non-
dominant arm.  38 C.F.R. § 4.73, Diagnostic Code 5305.  
Diagnostic Code 5306 provides a 10 percent disability rating 
for moderate impairment of Muscle Group VI for either the 
dominant or non-dominant arm.  38 C.F.R. § 4.73, Diagnostic 
Code 5306.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaints of cardinal signs and 
symptoms of muscle disability; and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include an entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; and tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  Diagnostic Code 5305 
provides a 30 percent disability rating for moderately severe 
impairment of Muscle Group V on the dominant arm and a 
20 percent disability rating for moderately severe impairment 
of Muscle Group V on the non-dominant arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5305.  Diagnostic Code 5306 provides a 
30 percent disability rating for moderately severe impairment 
of Muscle Group VI on the dominant arm and a 20 percent 
disability rating for moderately severe impairment of Muscle 
Group VI on the non-dominant arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5306.  

A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56(d)(4).  Diagnostic 
Code 5305 provides a 40 percent disability rating for severe 
impairment of Muscle Group V on the dominant arm and a 
30 percent disability rating for severe impairment of Muscle 
Group V on the non-dominant arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5305.  Diagnostic Code 5306 provides a 
40 percent disability rating for moderately severe impairment 
of Muscle Group VI on the dominant arm and a 30 percent 
disability rating for moderately severe impairment of Muscle 
Group VI on the non-dominant arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5306.  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55 (d).  
In the case of a minor, non-dominant, elbow joint, the 
disability rating provided for unfavorable ankylosis of the 
minor elbow is 50 percent.  The disability rating provided 
for unfavorable ankylosis of the major elbow is 60 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5205.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  

The veteran's left arm disability is currently rated as 
20 percent disabling for moderate impairment of muscle groups 
V and VI, lumped together.  Under the applicable rating 
schedule, if both muscle groups V and VI are affected by the 
injury, then separate ratings should be assigned for each.  
As noted above, a through-and-through injury with muscle 
damage, such as the veteran's injury, shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56.  Assuming that both muscle groups 
are involved in the injury, this equates at the minimum to 
two separate 10 percent disability ratings, one for each 
muscle group.  However, the RO is also obligated to analyze 
whether higher ratings are warranted; in this case, whether 
the impairment to the veteran's left arm muscles could be 
more accurately described as "moderately severe" or 
"severe," using the criteria set forth above.  If such 
impairment is found, then the rating assigned depends upon 
whether the veteran is found to be left-arm dominant or 
right-arm dominant.  Upon remand, such an analysis should be 
performed so as to provide this decorated WWII veteran with 
the maximum allowable compensation provided under law.

In evaluating a claim for an increased rating for residuals 
of a shell fragment wound, impairment to the nervous system 
must be considered as well.  In this case, the veteran 
appears to have some numbness in his left middle three 
fingers which has been present since 1945.  Although the 
provisions of 38 C.F.R. § 4.55 require that a muscle injury 
rating may not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions, it would appear that numbness 
of the fingers does indeed affect a different function than 
the muscles of the upper arm, which act upon the elbow.  (See 
Diagnostic Codes 5305 and 5306 for a description of the 
functions performed by each muscle group.)  Therefore, upon 
remand, the RO should consider whether a separate rating for 
neurological impairment resulting from the original shell 
fragment wound is appropriate.

Lastly, we note that in re-calculating the disability rating 
which most accurately reflects the veteran's current level of 
impairment under the current rating schedule, a disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud.  38 C.F.R. § 3.951.  The veteran's 
overall 20 percent rating for left arm residuals of the shell 
fragment wound is thus preserved at that level and may not be 
reduced below 20 percent.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO should obtain all records of 
VA mental health treatment and social 
work treatment afforded to the veteran by 
the Gadsden Outpatient Clinic and the 
Birmingham VA Medical Center during the 
time period that he has been involved in 
the VA medical system which are not 
contained in his claims file for 
inclusion in the file.

2.  After obtaining the above-requested 
records, if possible, the veteran should 
be afforded another VA psychiatric 
examination to determine if the veteran 
has PTSD or any other disorder caused by 
service.  The claims folder must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examination should 
be scheduled to allow for sufficient time 
for the examiner to get to understand the 
veteran and his complaints and to reach 
an informed conclusion as to whether the 
veteran suffers from PTSD or any 
psychiatric disability related to his 
time in service.  

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to identify all left arm muscular and 
neuro-vascular impairment resulting from 
the shell fragment wound in service.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  In the report, the examiner 
is requested to provide detailed 
descriptions of which muscles are 
affected, what functions are performed by 
those muscles, and the functional 
disability involved in the veteran's 
particular muscle injury.  Any weakness, 
fatiguability, and fatigue on use should 
be described.  Any loss of muscle 
substance muscle wasting should be 
described.  The left arm should be 
compared to the right arm.  Additionally, 
the examiner should identify any nerve 
damage resulting from the shell fragment 
wound in service, to include comment upon 
the findings immediately post-service, 
indicating partial paralysis of the left 
median and ulnar nerves.  The dominant 
hand should identified.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and rate the shell fragment wound 
residuals of the affected muscle groups 
as well as scars and any nerve 
impairment.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board thanks the RO and VAMC in advance for their 
assistance in expeditiously developing this elderly veteran's 
claims.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


